Exhibit 10.1

 

EIGHTH AMENDMENT

TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of September 28, 2004, and entered into by and between
UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC., a corporation organized and existing
under the laws of the State of Delaware (the “Borrower”), and PNC BANK, NATIONAL
ASSOCIATION (the “Bank”), and amends that certain Second Amended and Restated
Credit Agreement dated as of January 30, 1998, as amended prior to the date
hereof, by and between the Borrower and the Bank (the Second Amended and
Restated Credit Agreement, as amended prior to the date hereof, is hereinafter
referred to as the “Existing Credit Agreement”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower and the Bank have entered into the Existing Credit
Agreement; and

 

WHEREAS, the Borrower has requested an increase of the Revolving Credit
Commitment to $15,000,000, the Bank has agreed to such increase in the Revolving
Credit Commitment and to other modifications of the Existing Credit Agreement,
all as more particularly set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and with the intent to
be legally bound hereby, the parties hereto agree as follows:

 

ARTICLE I

AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

Section 1.01 Amendments to Section 1.1 of the Existing Credit Agreement.

 

(a) The following defined terms and the definitions therefor are hereby added to
Section 1.1 of the Existing Credit Agreement and inserted in correct
alphabetical order:

 

Eighth Amendment: The Eighth Amendment to Second Amended and Restated Credit
Agreement entered into by and between the Borrower and the Bank and dated as of
September 28, 2004.

 

Eighth Amendment Effective Date: September 28, 2004, or such later date as all
of the conditions set forth in the Eighth Amendment have either been satisfied
by the Borrower or waived in writing by the Bank.



--------------------------------------------------------------------------------

Eighth Amendment Loan Documents: Collectively, the Eighth Amendment, that
certain Third Amendment and Restated Revolving Credit Note of the Borrower dated
September 28, 2004, and drawn in the face amount of $15,000,000.00 to the order
of the Bank and the other amendment to the Loan Documents executed and delivered
by the Borrower in connection with the Eighth Amendment, together with such
other documents, instruments, agreements and certificates executed and delivered
in connection with the Eighth Amendment.

 

(b) The following defined terms and the definitions therefor are hereby amended
and restated in their entirety as follows:

 

Revolving Credit Commitment: The obligation of the Bank to make available to the
Borrower an amount which, when added to the aggregate Stated Amounts of all
Letters of Credit, (including any unreimbursed draws on Letters of Credit which
have not yet been converted to Loans) does not exceed the lesser of (i)
$15,000,000.00 or (ii) the Borrowing Base.

 

Revolving Credit Termination Date: June 30, 2006, as such date may be extended
upon the terms and conditions set forth in Section 2.1f, or if any such day is
not a Business Day, the Business Day next preceding such date.

 

Section 1.02 Amendment to Section 2.8 of the Existing Credit Agreement. Section
2.8 of the Existing Credit Agreement is hereby amended to add a new Subsection
2.8f which shall read as follows:

 

2.8f Eighth Amendment Closing Fee. The Borrower shall pay to the Bank on the
Eighth Amendment Effective Date an amendment fee equal to $21,250.

 

Section 1.03 Amendment to Exhibits to the Existing Credit Agreement. Exhibit “A”
attached to the Existing Credit Agreement is hereby deleted and there is
substituted therefor the Exhibit “A” attached to this Amendment.

 

Section 1.04 No Other Amendments. The amendments to the Existing Credit
Agreement set forth herein do not either implicitly or explicitly alter, waive
or amend, except as expressly provided in this Amendment, the provisions of the
Existing Credit Agreement. The amendments set forth herein do not waive, now or
in the future, compliance with any other covenant, term or condition to be
performed or complied with nor do they impair any rights or remedies of the Bank
under the Existing Credit Agreement with respect to any such violation. Nothing
in this Amendment shall be deemed or construed to be a waiver or release of, or
a limitation upon, the Bank’s exercise of any of its rights and remedies under
the Existing Credit Agreement or any other document or instrument delivered in
connection therewith, whether arising as a consequence of any Events of Default
which may now exist or otherwise, and all such rights and remedies are hereby
expressly reserved.



--------------------------------------------------------------------------------

ARTICLE II

BORROWER’S SUPPLEMENTAL REPRESENTATIONS

 

Section 2.01 Incorporation by Reference. As an inducement to the Bank to enter
into this Amendment, (i) the Borrower hereby repeats and remakes herein, for the
benefit of the Bank, the representations and warranties made by the Borrower in
Sections 4.1 through 4.23, inclusive, of the Existing Credit Agreement, as
amended hereby, except that for purposes hereof such representations and
warranties shall be deemed to extend to and cover this Amendment and are remade
as of the Eighth Amendment Effective Date, and (ii) the Borrower hereby
represents and warrants that on and as the Eighth Amendment Effective Date that
no Default or Event of Default has occurred and is continuing.

 

Section 2.02. Legal Authority. As an inducement to the Bank to enter into this
Amendment and to increase the Revolving Credit Commitment, the Borrower hereby
represents and warrants that the Borrower is duly authorized to execute and
deliver this Amendment and each of the Eighth Amendment Loan Documents; all
necessary corporate action to authorize the execution and delivery of this
Amendment and the other Eighth Amendment Loan Documents has been properly taken;
and it is, and will continue to be, duly authorized to borrow under the Existing
Credit Agreement, as amended hereby, and to perform all of the other terms and
provisions of this Amendment, the Existing Credit Agreement, as amended hereby,
and the other Loan Documents.

 

Section 2.03. Validity of this Amendment. As an inducement to the Bank to enter
into this Amendment and to increase the Revolving Credit Commitment, the
Borrower hereby represents and warrants that the execution and delivery of this
Amendment does not, and the performance by the Borrower of its obligations under
this Amendment, the Existing Credit Agreement, as amended hereby, and the other
Loan Documents will not contravene any provision of law, of the Borrower’s
certificate of incorporation, by-laws or other organizational documents or the
provisions of any agreement to which the Borrower is a party or by which the
Borrower is bound; this Amendment and the other Eighth Amendment Loan Documents
constitute the legal, valid and binding obligations of the Borrower enforceable
in accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar laws affecting the enforcement of
creditors’ rights generally and except as such enforceability may be limited by
the availability of equitable remedies.

 

Section 2.04. Financial Statements. The Borrower has furnished to the Bank (i)
the audited consolidated balance sheets and the related audited consolidated
statements of income, cash flow and changes in financial position of the
Borrower as at the Borrower’s fiscal year ending December 31, 2003, and (ii) the
unaudited consolidated balance sheets and the related unaudited consolidated
statements of income, cash flow and changes in financial position of the
Borrower as at the Borrower’s fiscal quarter ending June 30, 2004. All such
financial statements, including the related notes, have been prepared in
accordance with GAAP, except as expressly noted therein, and fairly present the
consolidated financial position of the Borrower as at the dates thereof and the
results and consolidated results of the operations and the changes in the
financial position of the Borrower and its consolidated subsidiaries. The
Borrower and its



--------------------------------------------------------------------------------

consolidated subsidiaries have no material liabilities, whether direct or
indirect, fixed or contingent, and no liability for taxes, long-term leases or
unusual forward or long-term commitments as of the date of such financial
statements which are not reflected in such financial statements or in the notes
thereto.

 

Section 2.05. Absence of Litigation. Except as set forth in Schedule 2.05
attached hereto, as of the Eighth Amendment Effective Date, there are no
actions, suits, investigations, litigation or governmental proceedings pending
or, to the Borrower’s knowledge, threatened against the Borrower or any of its
consolidated subsidiaries or any of their respective properties, which would
have a material adverse effect on the Borrower and its consolidated subsidiaries
taken as a whole, or which purport to affect the legality, validity or
enforceability of this Amendment, the other Eighth Amendment Loan Documents, the
Existing Credit Agreement, as amended hereby.

 

ARTICLE III

CONDITIONS PRECEDENT

 

Section 3.01 Conditions Precedent. Each of the following shall be a condition
precedent to the effectiveness of this Amendment:

 

(a) The Bank shall have received, on or before the Eighth Amendment Effective
Date, the following items, each, unless otherwise indicated, dated on or before
the Eighth Amendment Effective Date and in form and substance satisfactory to
the Bank:

 

(i) A duly executed counterpart original of this Amendment executed by Borrower,
and consented to by USAP Holdings, Inc., a Delaware corporation, as a
subordinated creditor, and Dunkirk, as a guarantor;

 

(ii) The Revolving Credit Note of the Borrower in the face amount of
$15,000,000.00 duly executed by Borrower.

 

(iii) The First Amendment to Second Amended and Restated Security Agreement and
Collateral Assignment duly executed by Borrower.

 

(iv) The Disclosure of Confession of Judgement duly executed by Borrower.

 

(v) A certificate from the Secretary of the Borrower certifying that the
Articles of Incorporation and Bylaws of the Borrower previously delivered to the
Bank are true, complete, and correct;

 

(vi) A certificate from the Secretary of the Borrower certifying the corporate
resolutions of the Borrower authorizing the execution and delivery of this
Amendment and the officers of the Borrower authorized to execute and deliver
this Amendment on behalf of the Borrower; and



--------------------------------------------------------------------------------

(vii) Such other instruments, documents, opinions of counsel, certificates, lien
searches and good standing certificates as the Bank shall reasonably require,
all of which shall be satisfactory in form and content to the Bank

 

(b) The following statements shall be true and correct on the Eighth Amendment
Effective Date, and the Borrower shall deliver to the Bank a certificate
certifying that:

 

(i) after giving effect to this Eighth Amendment, the representations and
warranties made pursuant to this Amendment and in the other Loan Documents, as
amended hereby, are true and correct on and as of the Eighth Amendment Effective
Date as though made on and as of such date;

 

(ii) no petition by or against the Borrower or any Subsidiary of the Borrower
has at any time been filed under the United States Bankruptcy Code or under any
similar act;

 

(iii) after giving effect to this Eighth Amendment, no Event of Default or event
which with the giving of notice, the passage of time or both would become an
Event of Default has occurred and is continuing, or would result from the
execution of or performance under this Amendment;

 

(iv) after giving effect to this Eighth Amendment, no material adverse change in
the properties, business, operations, financial condition or prospects of the
Borrower has occurred which has not been disclosed in writing to the Bank; and

 

(v) after giving effect to this Eighth Amendment, the Borrower has in all
material respects performed all agreements, covenants and conditions required to
be performed on or prior to the date hereof under the Existing Credit Agreement
and the other Loan Documents.

 

ARTICLE IV

GENERAL PROVISIONS

 

Section 4.01 Ratification of Terms. Except as expressly amended by this
Amendment, the Existing Credit Agreement and each and every representation,
warranty, covenant, term and condition contained therein is specifically
ratified and confirmed. The Borrower hereby confirms that any collateral for the
Obligations, including but not limited to liens, Encumbrances, security
interests, mortgages and pledges granted by the Borrower or third parties, shall
continue unimpaired and in full force and effect. THE BORROWER EXPRESSLY
RATIFIES AND CONFIRMS THE CONFESSION OF JUDGMENT AND WAIVER OF JURY TRIAL
PROVISIONS CONTAINED IN THE EXISTING CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

 

Section 4.02 References. All notices, communications, agreements, certificates,
documents or other instruments executed and delivered after the execution and
delivery of this Amendment in connection with the Existing Credit Agreement, any
of the other Loan



--------------------------------------------------------------------------------

Documents or the transactions contemplated thereby may refer to the Existing
Credit Agreement without making specific reference to this Amendment, but
nevertheless all such references shall include this Amendment unless the context
requires otherwise. From and after the Eighth Amendment Effective Date, all
references in the Existing Credit Agreement and each of the other Loan Documents
to the Existing Credit Agreement shall be deemed to be references to the
Existing Credit Agreement, as amended hereby.

 

Section 4.03 Incorporation Into Existing Credit Agreement. This Amendment is
deemed incorporated into the Existing Credit Agreement. To the extent that any
term or provision of this Amendment is or may be deemed expressly inconsistent
with any term or provision of the Existing Credit Agreement, the terms and
provisions hereof shall control.

 

Section 4.04 Counterparts. This Amendment may be executed in different
counterparts, each of which when executed by the Borrower and the Bank shall be
regarded as an original, and all such counterparts shall constitute one
amendment.

 

Section 4.05 Capitalized Terms. Except for proper nouns and as otherwise defined
herein, capitalized terms used herein as defined terms shall have the same
meanings herein as are ascribed to them in the Existing Credit Agreement, as
amended hereby.

 

Section 4.06 Taxes. The Borrower shall pay any and all stamp and other taxes and
fees payable or determined to be payable in connection with the execution,
delivery, filing and recording of this Amendment and such other documents and
instruments as are delivered in connection herewith and agrees to save the Bank
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or omission to pay such taxes and fees.

 

Section 4.07 Costs and Expenses. The Borrower will pay all costs and expenses of
the Bank (including, without limitation, the reasonable fees and the
disbursements of the Bank’s counsel, Tucker Arensberg, P.C.) in connection with
the preparation, execution and delivery of this Amendment and the other
documents, instruments and certificates delivered in connection herewith.

 

Section 4.08 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
COMMONWEALTH OF PENNSYLVANIA WITHOUT REGARD TO THE PROVISIONS THEREOF REGARDING
CONFLICTS OF LAW.

 

Section 4.09 Headings. The headings of the sections in this Amendment are for
purposes of reference only and shall not be deemed to be a part hereof.

 

Section 4.10 Real Property Collateral. The Borrower hereby acknowledges that the
Bank continues to evaluate its collateral position with respect to the Loans and
as an accommodation to the Borrower has increased the Revolving Credit
Commitment without the full completion of such review. The Borrower hereby
undertakes and agrees to grant the Bank a first and prior lien on, and security
interest in, the Borrower’s fee and leasehold interest in the



--------------------------------------------------------------------------------

Bridgeville Property and related parcels within 60 days of a written request by
the Bank. In addition to the execution of such mortgage documents as the Bank
may reasonably request, the Borrower shall deliver to the Bank a real property
search which verifies the Bank first lien position with respect to the
Bridgeville Property and related parcels upon recordation of the mortgage
documents, a flood certificate setting forth the flood plain status of the
mortgaged property or any lawfully required flood insurance naming the Bank as
loss payable and additional insured, and an environmental indemnity agreement in
form and substance reasonably satisfactory to the Bank.

 

IN WITNESS WHEREOF, the parties hereto, with the intent to be legally bound
hereby, have caused this Eighth Amendment to Second Amended and Restated Credit
Agreement to be duly executed by their respective proper and duly authorized
officers as a document under seal, as of September 28, 2004.

 

ATTEST:   

UNIVERSAL STAINLESS & ALLOY

PRODUCTS, INC.

By:  

/s/ Paul A. McGrath

--------------------------------------------------------------------------------

   By:  

/s/ Richard M. Ubinger    (SEAL)

--------------------------------------------------------------------------------

    Name:   Paul A. McGrath    Name:   Richard M. Ubinger     Title:   Secretary
   Title:   Chief Financial Officer              PNC BANK, NATIONAL ASSOCIATION
             By:  

/s/ David B. Gookin

--------------------------------------------------------------------------------

             Name:   David B. Gookin              Title:   Senior Vice President
   